Order entered April 4, 2019




                                              In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-16-00469-CV

                                  MARVIN BROCK, Appellant

                                                 V.

                   R.J.T. PROPERTY AND MANAGEMENT LLC, Appellee

                         On Appeal from the County Court at Law No. 2
                                     Dallas County, Texas
                             Trial Court Cause No. CC-16-01265-B

                                             ORDER
          This appeal was abated April 25, 2016 due to bankruptcy. Our independent review of the

federal Public Access to Court Electronic Records (PACER) system reflects the bankruptcy case

associated with the appeal was dismissed July 21, 2016. Accordingly, we REINSTATE the

appeal.

          By letter dated March 8, 2019, we informed the parties the appeal would be dismissed for

want of prosecution unless any party gave cause as to why it should not be dismissed. In

response, appellant filed a motion for additional time.

          We GRANT the motion and ORDER appellant to file no later than April 15, 2019, a

letter brief explaining why the appeal should not be dismissed for want of prosecution. We
caution appellant that failure to comply may result in dismissal without further notice. See Tex.

R. App. P. 42.3(b),(c).




                                                    /s/    ERIN A. NOWELL
                                                           JUSTICE